 Case: 3:20-cv-00065-WHR Doc #: 24 Filed: 04/09/21 Page: 1 of 4 PAGEID #: 258




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

DIEDRA SIMPSON,                            CASE NO. 3:20-cv-65

     Plaintiff,                            JUDGE WALTER H. RICE

        v.

JOHN TOKARZ, et al.,

     Defendants.

CALEB UPTON                                CASE NO. 3:20-cv-71

      Plaintiff,                           JUDGE WALTER H. RICE

        v.
UNITED STATES DEPARTMENT OF
THE AIR FORCE,

      Defendant.

KATRICE MARSHALL                           CASE NO. 3:20-cv-72

      Plaintiff,                           JUDGE WALTER H. RICE

        v.
UNITED STATES DEPARTMENT OF
THE AIR FORCE

      Defendant.


    DECISION AND ENTRY ON SECOND IN CAMERA REVIEW OF MEDICAL
    RECORDS FINDING NO INFORMATION THAT DEFENDANT TOKARZ
    WAS WORKING AT THE TIME OF THE NOVEMBER 27, 2017, ACCIDENT;
    PLAINTIFFS IN CASE NOS. 3:20-CV-65, 3:20-CV-71 AND 3:20-CV-72
    ORDERED TO SHOW CAUSE ON OR BEFORE APRIL 26, 2021, WHY
    CASES SHOULD NOT BE DISMISSED WITH PREJUDICE
  Case: 3:20-cv-00065-WHR Doc #: 24 Filed: 04/09/21 Page: 2 of 4 PAGEID #: 259



      Before the Court is a Motion to Dismiss for Lack of Jurisdiction and Failure

to State a Claim filed by Defendants, the United States of America and the United

States Department of the Air Force, Doc. #13. No response to this motion has

been filed by Plaintiffs, pending the results of the Court's in camera review of the

medical records of Defendant John Tokarz for treatment received by him on the

day of the accident, November 27, 2017. The in camera review of said records

was agreed to by all parties on September 11, 2020, during a conference call with

the Court. The review was for the limited purpose of determining whether there

was any information in the records to indicate that Defendant Tokarz, an

employee at Wright Patterson Air Force Base, was working at the time of the

accident. Counsel for Plaintiffs told the Court that Defendant had been deposed

and testified that he was not working at the time of the accident.

      Plaintiffs' counsel further advised the Court that, assuming the Court's

review of the medical records was consistent with Defendant Tokarz's sworn

deposition testimony, a Stipulation of Dismissal without prejudice would be filed.

      Following the September 11, 2020, conference with the Court, John Garvey,

attorney for Defendant Tokarz, provided the Court with Defendant Tokarz's

medical records for November 27, 2017, from Beavercreek Township Fire

Department, the City of Bellbrook Fire Department and Sein Medical Center.

During a scheduled conference call on November 30, 2020, the Court advised all

counsel that the three sets of medical records were reviewed by the Court and




                                          2
 Case: 3:20-cv-00065-WHR Doc #: 24 Filed: 04/09/21 Page: 3 of 4 PAGEID #: 260



that there was no information in them to indicate that Defendant Tokarz was

working at the time of the accident.

       At the request of attorney Darryl Segars, counsel for Plaintiff Diedra

Simpson, the Court agreed to review Defendant Tokarz's medical records for a

second time. This time, however, the medical records from Beavercreek

Township Fire Department, the City of Bellbrook Fire Department and Soin

Medical Center would be subpoenaed and sent directly to the Court. Thereafter,

subpoenas were issued by attorney Segars to these entities, Doc. ##20, 21 and 22.

The Court received the medical records from the Beavercreek Township Fire

Department, Doc. #20, and the City of Bellbrook Fire Department, Doc. #21.

However, because no records were received from Sain Medical Center, the Court

issued its own subpoena to Kettering Health Network, Doc. #23. The records for

Defendant Tokarz from Soin Medical Center have now been received.

      The Court has reviewed all subpoenaed medical records of Defendant

Tokarz and, consistent with its earlier review of medical records received from

attorney Garvey, finds no information in these records to indicate that Defendant

Tokarz was working at the time of the November 27, 2017, accident.

      Based on the above, including the representation by Plaintiffs' counsel that,

assuming the medical records of Defendant Tokarz from November 27, 2017, did

not show that he was working at the time of the accident, the cases would be

dismissed without prejudice, Plaintiffs' Counsel are ordered to show cause by

April 26, 2021, as to why Case Nos. 3:20-cv-65, 3:20-cv-71 and 3:20-cv-72 should

                                          3
 Case: 3:20-cv-00065-WHR Doc #: 24 Filed: 04/09/21 Page: 4 of 4 PAGEID #: 261



not be dismissed, with prejudice, for lack of subject matter jurisdiction and/or for

failure to state a claim.




Date: April 9, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          4
